DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit.
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 2018-037245 filed in Japan on 03/02/2018) required by 37 CFR 1.55 as electronically retrieved on 05/10/2019.
Three Information Disclosure Statements
The three information disclosure statements submitted on 01/25/2019, 02/18/2020 and 06/09/2020 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the three information disclosure statements have been considered. 
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
SUBSTRATE TREATING APPARATUS AND SUBSTRATE TREATING SYSTEM INCLUDING PIN LIFT MECHANISM BELOW COOLING BASE AND HEAT PLATE--.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, 11, 13, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0156019 A1 to Satoh et al. (“Satoh”).
	Regarding independent claim 1, Satoh teaches a substrate treating apparatus (see title) that performs a heat treatment 57 (“hot plate”; Figure 3; ¶. 0053) to a substrate W (“wafer”; Figure 3; ¶. 0053), the apparatus comprising:
a heat treating plate 57 that heats the substrate W placed thereon;
lift pins 59 (“lifter pins”; Figure 3; ¶. 0065) that deliver the substrate W;
a lift pin drive mechanism 60 (“elevating mechanism”; Figure 3; see paragraph 0065, “The lifter pins 59 are moved up and down by an elevating mechanism 60 serving as a drive unit.”) that causes the lift pins 59 to move upwardly/downwardly relative to a top face of the heat treating plate 57;
a casing 53 (“chamber”; Figure 3; ¶¶. 0051, 0052, 0076) that covers surroundings of the heat treating plate 57 to produce a heat treatment atmosphere (i.e., chamber 53 in Figure 3 appears to encase 57 with W) by the heat treating plate 57; and

Regarding claim 3, Satoh teaches wherein the lift pin drive mechanism 60 is attached (i.e., paragraph 0065 makes clear that 59 goes through 55 and also goes through 57) to a lower face of the cooling base plate 55 in such a condition that heat conduction is performed between the lift pin drive mechanism 60 and the cooling base plate 55.
Regarding claim 5, Satoh teaches wherein the cooling base plate 55 includes a refrigerant channel formed thereover for causing a refrigerant to flow (i.e., see paragraph 0063).
Regarding claim 7, Satoh teaches wherein the cooling base plate 55 includes a refrigerant channel formed thereover for causing a refrigerant to flow (i.e., see paragraph 0063).
Regarding claim 9, Satoh teaches a plurality of struts 56 (“struts”; Figure 3; ¶ 0053) disposed between a lower face of the heat treating plate 57 and a top face of the cooling base plate 55, wherein the heat treating plate 57 is attached to the cooling base plate 55 via the plurality of struts 56.
Regarding claim 11, Satoh teaches a plurality of struts 56 (“struts”; Figure 3; ¶ 0053) disposed between a lower face of the heat treating plate 57 and a top face of the cooling base plate 55, wherein the heat treating plate 57 is attached to the cooling base plate 55 via the plurality of struts 56.
Regarding claim 13, Satoh teaches a plurality of struts 56 (“struts”; Figure 3; ¶ 0053) disposed between a lower face of the heat treating plate 57 and a top face of the cooling base plate 55, wherein the heat treating plate 57 is attached to the cooling base plate 55 via the plurality of struts 56.
Regarding claim 15, Satoh teaches a plurality of struts 56 (“struts”; Figure 3; ¶ 0053) disposed between a lower face of the heat treating plate 57 and a top face of the cooling base plate 55, wherein the heat treating plate 57 is attached to the cooling base plate 55 via the plurality of struts 56.
Regarding claim 17, Satoh teaches a substrate treating system (i.e., see Figure 2 there is UV1 and UV2 number 20 that are stacked; see paragraph 0035) including the substrate treating apparatus according to claim 1 multilayered in a stack manner (i.e., see Figure 2 and paragraph 0035. Also see paragraph 0038), the substrate treating apparatus each having in an upper portion thereof a heat separation plate that suppresses upward heat transmission (i.e., each of 20 includes chamber 53 and casing 74. As such, these two elements in each UV1 and UV2 further hinders heat from 57).
Regarding claim 19, Satoh teaches a substrate treating system (i.e., see Figure 2 there is UV1 and UV2 number 20 that are stacked; see paragraph 0035) including the substrate treating apparatus according to claim 1 multilayered in a stack manner (i.e., see Figure 2 and paragraph 0035. Also see paragraph 0038), the substrate treating apparatus each having in an upper portion thereof a heat separation plate that suppresses upward heat transmission (i.e., each of 20 includes chamber 53 and casing 74. As such, these two elements in each UV1 and UV2 further hinders heat from 57).
Allowable Subject Matter
Claims 2, 4, 6, 8, 10, 12, 14, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 2, wherein the casing includes a load/unload opening that is used for loading/unloading the substrate; a shutter body that opens/closes the load/unload opening; and a shutter body drive mechanism that drives the shutter body, the shutter body drive mechanism being disposed below the cooling base plate.
	Dependent claims 4, 6, 8, 10, 12, 14, 16, 18 and 20 contain allowable subject matter, because they depend on the allowable subject matter of claim 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
31 December 2021
/John P. Dulka/Primary Examiner, Art Unit 2895